                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    THOMAS W. MCNAMARA,                                   Case No. 2:18-CV-1336 JCM (CWH)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     WHAMTECH, INC.,
               11                                        Defendant(s).
               12
               13            Presently before the court is the matter of McNamara v. Whamtech, Inc., case number
               14     2:18-cv-1336-JCM-CWH.
               15            On May 3, 2019, plaintiff Thomas W. McNamara filed a notice of settlement in a related
               16     case stating that defendant Whamtech, Inc. (“Whamtech”) will pay $3 million to the monitorship
               17     estate. (ECF No. 11, 11-2); Federal Trade Commission v. AMG Services, Inc., et al., case no.
               18     2:12-cv-00536-GMN-VCF, ECF No. 1240. On May 16, 2019, the parties filed a status report
               19     indicating that Whamtech will complete all payments under the settlement agreement by
               20     December 15, 2019. (ECF No. 13). The parties also requested that the court administratively
               21     close this case. Id.
               22            On May 23, 2019, the court administratively closed this case and directed the parties to
               23     timely file a stipulation to dismiss this action with prejudice upon completion of Whamtech’s
               24     performance under the settlement agreement. (ECF No. 14). On January 9, 2020, the parties
               25     filed a joint status report indicating that Whamtech has not complied with the terms of the
               26     settlement agreement. (ECF No. 16). Further, the parties indicated that Whamtech would have
               27     until January 10, 2020 to cure the default (per the parties’ settlement agreement), and that in the
               28

James C. Mahan
U.S. District Judge
                1     event Whamtech failed to cure the default, McNamara would be authorized under the settlement
                2     agreement to:
                3        •   “File the executed Confession of Judgment in this action, record and execute the same,
                4            and begin collection efforts”;
                5        •   “File UCC-1 financing statements to perfect Plaintiff’s security interest in ‘all of
                6            Defendant’s right, title and interest in and to all personal property of Defendant,’ and
                7            ‘declare all obligations secured hereby immediately due and payable’”; and
                8        •   “Seek Plaintiff’s attorneys’ fees and costs incurred as a result of WhamTech’s default.”
                9            On January 30, 2020, McNamara filed the executed confession of judgment with this
              10      court. (ECF No. 17). However, the confession of judgment indicates that it must be filed with
              11      “an affidavit of counsel for the authorized representative of Plaintiff and setting forth the sum of
              12      the Judgment Amount which has not been paid.” Id. Such an affidavit has not been filed.
              13             The court therefore orders counsel for the authorized representative of McNamara to file,
              14      within fourteen (14) days of the date of this order, an affidavit setting forth the sum of the
              15      judgment amount which has not been paid.
              16             Accordingly,
              17             IT IS SO ORDERED.
              18             DATED February 18, 2020.
              19                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
